DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-33 of copending Application No. 16/495545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both claim 17 of the current application and claim 19 of the copending application discloses a medical device comprising: a hart part defining fluid paths (claim 19), a convertor (claim 19), wherein  a first section of the convertor has a first additive application method and at least a second section has a second application method and wherein the first and second additive methods are differ from each other (claim 17, at least a section is applied or superimposed to the hard part by at least one additive application method implied that two section can have two different methods as indicated in claim 20, 21 in copending the application).
Also, the limitation in claim 18 discloses in copending application (copending application, claim 20), limitation of claim 19 ( claim 21), claim 20 ( claim 22), claim 21 ( claim 32), claim 22 ( claim 25), claim 23 (claim 26), claim 24 (claim 24), claim 25 (claim 31).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradley et al. (US. 20110214504A1)(“Bradley”).
Re Claim 17, Bradley discloses a medical device (abstract, Figs.1-8) comprising: a hard part (16, frame 3 ) with fluid paths for guiding a medical fluid through the hard part (18s, ¶0030); a converter (4), wherein the converter is arranged to measure a characteristic of the medical fluid while the medical fluid is present in one of the fluid paths (¶0029); and a conductive path, wherein at least a first section of the converter or of the conductive path is applied to or superimposed on the hard part by a first additive application method (¶0035, 11), wherein at least a second section of the converter or of the conductive path is applied to the hard part by a second application method (27, ¶0035), and wherein the first and the second additive application methods differ from each other (one can be inject ink and second can be template-free application such deposit conductive material on housing or each, ¶0035).
Re Claim 18, Bradley discloses wherein the first application method, or the second application method, or both the first and second application methods encompass applying conductive ink (¶0035).
Re Claim 19, Bradley discloses wherein the first application method, or the second application method, or both the first and the second application methods include template-free application (¶0035).
Re Claim 20, Bradley discloses wherein the medical device comprises a plurality of converters each comprising at least one section, wherein each of the at least one sections are applied to the hard part by an additive application method (¶0029, ¶0035).
Re Claim 21, Bradley discloses wherein the additive application method comprises a printing method (¶0035).
Re Claim 22, Bradley discloses at least one multipole connecting device which has been applied by the first application method, the second application method, or a third additive application method (¶0046, ¶0054).  
Re Claim 23, Bradley discloses wherein the converter is configured to measure or determine conductivity, pressure, tension, or current (¶00389, element 4).  
Re Claim 24, Bradley discloses wherein the hard part comprises at least one electrically-conducting contact pin, wherein the contact pin is in an electrical conductive connection with the converter or the conductive path (at least one terminal of 11, ¶0034).
Re Claim 25, Bradley discloses wherein the medical device is a blood cassette (¶0010, ¶0048, abstract, dialysis cartridge ¶0029).
Re Claim 26, Bradley discloses a method for producing a medical device (abstract, Figs. 1-8), the method comprising: producing or providing a hard part of the medical device (16, Frame 3, Fig. 1), the hard part defining a fluid system for a medical fluid (18s, ¶0030); applying at least a first section of a converter or of at least one conductive path on the hard part by a first additive application method (11 or the housing , ¶0029, ¶0035); and applying at least a second section of the converter or of the at least one conductive path on the hard part by a second additive application method (27, ¶0035, it can be inject ink and or it can be template-free application such deposit conductive material on housing or each), wherein the first additive application method and the second additive application method differ from each other (¶0035, it can be inject ink and or it can be template-free application such deposit conductive material on housing or each).
Re Claim 27, Bradley discloses wherein applying the first section of a converter or of the conductive path on the hard part by the first additive application method comprises applying conductive ink (¶0035).
Re Claim 28, Bradley discloses wherein applying the second section of the converter or of the conductive path on the hard part by the second additive application method comprises applying conductive ink (¶0035).
Re Claim 29, Bradley discloses wherein the first additive method is a printing method (¶0035).
Re Claim 30, Bradley discloses wherein the first additive application method, or the second additive application method, or both of the first and second additive application methods comprise encompass template-free applications (it can be inject ink and or it can be template-free application such deposit conductive material on housing or each).  
Re Claim 31, Bradley discloses applying at least one multipole connecting device by the first additive application method, the second additive application method, or a third additive application method (¶0046, ¶0054). 
Re Claim 32, Bradley discloses wherein the method further comprises at least one of the following steps: (i) grinding, polishing, insulating, or applying further functional layers of other material on the at least one conductive path; (ii) printing a conductor on the device to provide a signal connection from the medical device to a machine (¶0035); (iii) printing a multipole connecting device on the medical device (¶0046, ¶0054); and (iv) combining at least two sections of the medical device which were applied by an additive application (¶0035, ¶0046).
Re Claim 33, Bradley discloses molding the hard part of the medical device using an injection molding process (¶0036); and applying a contact pin into the hard part of the medical device (termina1 11, 27 , ¶0035).
Re Claim 34, Bradley discloses molding the hard part of the medical device using an injection molding process (¶0030), wherein molding the hard part of the medical device comprises applying a contact pin into the hard part of the medical device (¶0035, termina1 11, 27 , ¶0035).
Re Claim 35, Bradley discloses applying at least two conductive paths which cross in at least one section (18s, ¶0030); and applying an insulating layer between the at least two conductive paths (¶0030, plastic material).
Re Claim 36, Bradley discloses applying a shielding layer on at least one of the at least one conductive paths (cybershiled, ¶0035).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                    
/Lauren P Farrar/Primary Examiner, Art Unit 3783